       Case 4:20-cv-03709 Document 29 Filed on 11/02/20 in TXSD Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

STEVEN HOTZE, M.D. WENDELL                    §
CHAMPION, HON. STEVE TOTH, AND                §
SHARON HEMPHILL,                              §
                                              §
            Plaintiffs,                       §
                                              §
v.                                            §   Case No. 4:20-cv-03709
                                              §
CHRIS HOLLINS, in his official capacity as    §
Harris County Clerk,                          §
                                              §
            Defendant,                        §   Judge Andrew S. Hanen
                                              §
and                                           §
                                              §
MJ FOR TEXAS; DSCC; DCCC; MARY                §
CURRIE; CARLTON CURRIE JR.;                   §
JEKAYA SIMMONS, and DANIEL                    §
COLEMAN,                                      §
                                              §
            Proposed Intervenor-Defendants,   §
                                              §
and                                           §
                                              §
CHRISTINA MASSARA, ALAN MAUK,                 §
JENN RAINEY, BRIAN SINGH, MARY                §
BACON, KIMBERLY PHIPPS-NICHOL,                §
NYGUEN GRIGGS, NELSON VANEGAS,                §
JESSICA     GOODSPERO,      AMY               §
ASHMORE,    RICHARD     FRANKEL,              §
ELAINE FRANKEL, RYAN FRANKEL,                 §
CELIA VESELKA, SERGIO ALDANA,                 §
RUSSELL “RUSTY” HARDIN, DOUGLAS               §
MOLL, AND CAREY JORDAN,                       §
                                              §
            Proposed Intervenor-Defendants.   §




1022182.1
       Case 4:20-cv-03709 Document 29 Filed on 11/02/20 in TXSD Page 2 of 8




    ________________________________________________________________________

     DRIVE-THRU VOTERS’ (1) MOTION FOR LEAVE TO FILE A WRITTEN
OPPOSITION TO PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION AND
         (2) REQUEST TO PARTICIPATE IN NOVEMBER 2, 2020 HEARING
  ________________________________________________________________________

            Proposed Intervenor-Defendants Christina Massara; Alan Mauk; Jenn Rainey; Brian

Singh; Mary Bacon; Kimberly Phipps-Nichol; Nyguen Griggs; Nelson Vanegas; Jessica

Goodspero; Amy Ashmore; Richard Frankel; Elaine Frankel; Ryan Frankel; Celia Veselka;

Sergio Aldana; Russell “Rusty” Hardin; Douglas Moll; and Carey Jordan (“Drive-Thru Voters”),

who have concurrently filed a Motion to Intervene under Federal Rule of Civil Procedure 24,

hereby request that the Court permit them to file the Brief in Opposition to Plaintiff’s Motion for

a Preliminary Injunction attached as Exhibit A. The Drive-Thru Voters further request to be

heard at the Monday, November 2, 2020 hearing on the Preliminary Injunction Sought by

Plaintiffs.

                                             ARGUMENT

            The Drive-Thru Voters are voters who cast ballots in person at valid polling places during

the Early Voting time period October 13 through October 30, 2020. Drive-Thru voting is an

option for in-person voting at ten polling places throughout Harris County during the three-week

early voting period. In-person early voters at these ten locations can choose to walk inside and

vote using the e-slate at a voting booth, or they may drive through a tented area and vote while

sitting in their car using the e-slate handed to them by a poll worker. Identical ID verification

procedures are used whether inside or at the Drive-Thru. Harris County first announced that

Drive-Thru voting would be a part of early in-person voting in June 2020. Of the over one

million voters who cast their ballots in person during early voting, almost 127,000 of them cast

their votes on e-slates from the Drive-Thru polling stations.



                                                    2
1022182.1
       Case 4:20-cv-03709 Document 29 Filed on 11/02/20 in TXSD Page 3 of 8




            Plaintiffs filed their complaint for “emergency injunctive relief” on October 28, 2020,

and the Court set a hearing for Monday, November 2, 2020. The Drive-Thru Voters, whose

votes the Plaintiffs seek to disqualify, filed their motion to intervene on November 1, 2020.

            For the reasons discussed in the Motion to Intervene, the Drive-Thru Voters meet the

requirements for intervention as of right under FRCP 24(a)(2), or permissive intervention under

FRCP 24(b). Recognizing that their Motion to Intervene has not been granted, the Drive-Thru

Voters respectfully seek leave of the Court to file the attached written opposition to Plaintiffs’

Motion for a Preliminary Injunction because the Court will hear both motions concurrently at the

hearing set for Monday, November 2, 2020. Should this Court ultimately grant the Drive-Thru

Voters’ Motion to Intervene, this Court will then have the benefit of the Drive-Thru Voters’

briefing on Plaintiff’s substantive motion. For the same reason, the Drive-Thru Voters also

request that this Court allow them to offer arguments on the merits of Plaintiff’s preliminary

injunction at the hearing.

            During this election cycle, other courts have granted parties the opportunity to file briefs

and participate fully in temporary injunction hearings before their motion to intervene was

granted. See, e.g., Order, DSCC v. Simon, 62-cv-20-585 (Gilligan, J.)(Minn. Dist. Ct. April 16,

2020)(“The Proposed Intervenors [RNC and Minnesota Republican Party] shall be allowed to

provisionally participate in the briefings and oral arguments of the pending motion for temporary

injunction while the Court considers their motion to intervene.”). This approach will allow the

Drive-Thru Voters, who are some of the very people whose votes are at issue here, to be heard

by the Court before the Plaintiffs argue that the Court take actions that would permanently harm

the Drive-Thru Voters. As the Fifth Circuit has held: “The very purpose of intervention is to




                                                     3
1022182.1
       Case 4:20-cv-03709 Document 29 Filed on 11/02/20 in TXSD Page 4 of 8




allow interested parties to air their views so that a court may consider them before making

potentially adverse decisions.” Brumfield v. Dodd, 749 F.3rd 339, 345 (5th Cir. 2014).

            The Drive-Thru Voters will not be repeating the same arguments made by other parties.

The Drive-Thru Voters will limit their arguments to those not made in the briefs already before

the Court.

            For these reasons, the Drive-Thru Voters respectfully request this Court grant their

Motion for Leave to File a Written Opposition to Plaintiff’s Motion for a Preliminary Injunction,

which is attached as Exhibit A to this Motion, and grant their Request to Participate in the

November 2, 2020 Hearing if this Court has not yet resolved the Drive-Thru Voter’s Motion to

Intervene.

                                           CONCLUSION

            Drive-Thru Voters respectfully request that the Court grant the Drive-Thru Voters’ (1)

motion for leave to file a written opposition to Plaintiff’s Motion for Preliminary Injunction, and

(2) request to participate in the November 2, 2020 hearing before the Court. A proposed order is

attached for the Court’s consideration.




                                                  4
1022182.1
       Case 4:20-cv-03709 Document 29 Filed on 11/02/20 in TXSD Page 5 of 8




Dated: November 2, 2020.                       Respectfully submitted,

                                                SMYSER KAPLAN & VESELKA, L.L.P.

                                                /s/ Larry R. Veselka
                                                Larry R. Veselka (Fed. Bar No. 6797)
                                                State Bar No. 20555400
                                                David Isaak (Fed. Bar No. 26694)
                                                State Bar No. 24012887
                                                717 Texas Avenue, Suite 2800
                                                Houston, Texas 77002
                                                Telephone: (713) 221-2300
                                                Facsimile: (713) 221-2320
                                                lveselka@skv.com
                                                disaak@skv.com

                                                ATTORNEYS FOR THE DRIVE-THRU
                                                VOTERS


                            CERTIFICATE OF CONFERENCE

       I certify that I sent an email to Plaintiffs’ counsel on the evening of November 1, 2020
asking him for his position on this Motion. Plaintiffs’ counsel has yet to respond.

                                            /s/ David Isaak
                                            David Isaak


                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Motion for Leave to File a Written
Opposition and Request to Participate in the November 2, 2020 Hearing was delivered to all
counsel of record on November 2, 2020 via the Court’s CM/ECF filing system.

                                            /s/ Larry R. Veselka
                                            Larry R. Veselka




                                               5
1022182.1
       Case 4:20-cv-03709 Document 29 Filed on 11/02/20 in TXSD Page 6 of 8




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

STEVEN HOTZE, M.D. WENDELL                    §
CHAMPION, HON. STEVE TOTH, AND                §
SHARON HEMPHILL,                              §
                                              §
            Plaintiffs,                       §
                                              §
v.                                            §   Case No. 4:20-cv-03709
                                              §
CHRIS HOLLINS, in his official capacity as    §
Harris County Clerk,                          §
                                              §
            Defendant,                        §   Judge Andrew S. Hanen
                                              §
and                                           §
                                              §
MJ FOR TEXAS; DSCC; DCCC; MARY                §
CURRIE; CARLTON CURRIE JR.;                   §
JEKAYA SIMMONS, and DANIEL                    §
COLEMAN,                                      §
                                              §
            Proposed Intervenor-Defendants,   §
                                              §
and                                           §
                                              §
CHRISTINA MASSARA, ALAN MAUK,                 §
JENN RAINEY, BRIAN SINGH, MARY                §
BACON, KIMBERLY PHIPPS-NICHOL,                §
NYGUEN GRIGGS, NELSON VANEGAS,                §
JESSICA     GOODSPERO,      AMY               §
ASHMORE,    RICHARD     FRANKEL,              §
ELAINE FRANKEL, RYAN FRANKEL,                 §
CELIA VESELKA, SERGIO ALDANA,                 §
RUSSELL “RUSTY” HARDIN, DOUGLAS               §
MOLL, AND CAREY JORDAN,                       §
                                              §
            Proposed Intervenor-Defendants.   §




1022182.1
       Case 4:20-cv-03709 Document 29 Filed on 11/02/20 in TXSD Page 7 of 8




ORDER ON DRIVE-THRU VOTERS’ MOTION TO FILE WRITTEN OPPOSITION TO
 PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION AND REQUEST TO
            PARTICIPATE IN THE NOVEMBER 2, 2020 HEARING

            Having considered the Drive-Thru Voters’ Motion to File Written Opposition to

Plaintiff’s Motion for a Preliminary Injunction and Request to Participate in the November 2,

2020 Hearing (the “Motion”) and all relevant law and facts, this Court finds that the Motion

should be GRANTED.

            Signed on this the ______ day of ____________ 2020.



                                                  HON. ANDREW S. HANENUNITED STATES
                                                  DISTRICT JUDGE




1022182.1
       Case 4:20-cv-03709 Document 29 Filed on 11/02/20 in TXSD Page 8 of 8




                                EXHIBIT A




1022182.1
